Name: Decision No 2854/72/ECSC of the Commission of 29 December 1972 on the possibility afforded to coal undertakings to postpone payment of the levy due
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  production;  EU finance;  coal and mining industries;  distributive trades
 Date Published: 1972-12-31

 Avis juridique important|31972S2854Decision No 2854/72/ECSC of the Commission of 29 December 1972 on the possibility afforded to coal undertakings to postpone payment of the levy due Official Journal L 299 , 31/12/1972 P. 0017 - 0018 Finnish special edition: Chapter 1 Volume 1 P. 0100 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0071 Swedish special edition: Chapter 1 Volume 1 P. 0100 English special edition: Series I Chapter 1972(30-31.12) P. 0099 Spanish special edition: Chapter 01 Volume 1 P. 0184 Portuguese special edition Chapter 01 Volume 1 P. 0184 COMMISSION DECISION of 29 December 1972 on the possibility afforded to coal undertakings to postpone payment of the levy due (2854/72/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof; Whereas, as a result of the difficulties in marketing which coal undertakings are experiencing, there is an exceptional pile-up of stocks of hard coal, coke derived from hard coal and hard coal briquettes in several coal-fields of the Community; Whereas, therefore, in accordance with the principle embodied in Article 4a of Decision No 2-52 1 determining the mode of assessment and collection of levies, as amended by Decision No 4-59, the undertakings concerned should be enabled to obtain, according to the tonnage in stock, postponement of payment of the levy due until the goods are withdrawn from stock; Whereas, to implement such a system, undertakings must be required to declare the tonnage they have in stock ; whereas an undertaking which, after being granted postponement of payment, stops furnishing information on the state of its stocks must be considered as having withdrawn from stocks the tonnage involved; Whereas normal stocks may be evaluated at 3 % of chargeable monthly production ; whereas, consequently, postponement of payment of the levy should apply to stocks in excess of this percentage of monthly production; Whereas, where quantities are withdrawn from stock, they should be deducted, in the order in which they were stocked, from the quantities for which postponement of payment has been granted, by reference to the price list in force at the time of entry into stock; HAS ADOPTED THIS DECISION: Article 1 1. Until further notice, coal undertakings mays, on application, postpone payment of the levy on their chargeable products in stock after 31 December 1972 where the quantities in stock exceed 3 % of their chargeable monthly production. In determining quantities in stock, hard coal and hard coal briquettes except schlamms shall be taken into consideration. Coke derived from hard coal shall be converted into its hard coal equivalent in the ratio of 1 : 1 733. 2. Where payment has been postponed, no interest shall be collected until the due dates. Article 2 Payment of the levy on quantities which have been withdrawn from stock shall fall due on the 25th day of the following month and shall continue as long as postponed payments in respect of quantities in stock remain due. Article 3 1. Applications for postponement of payment of the levy on products in stock after 31 December 1972 must reach the Levy Office by the 20th day of each month for the preceding month, starting 20 February 1973. Applications must state: - the quantities in stock on the last day of the preceding month; - the quantities in stock on the last day of the month before the preceding month. 2. The amount in respect of which application for postponement of payment is made may be deducted by the undertaking from the amount of the levy due by it on the 25th day of the same month. 1OJ No 5, 27.1.1959, p. 106/59. Article 4 1. So long as payment of the amount of the levy due is postponed in pursuance of this Decision, the undertaking shall, on the 20th day of each month, declare to the Levy Office the quantities in stock on the last day of the preceding month. 2. Where such declaration is not available, the Commission may consider the goods involved as having been withdrawn from stock within the meaning of Article 2. Article 5 The penalties provided for in the third paragraph of Article 47 of the Treaty shall be imposed in case of false declaration. Article 6 This Decision shall enter into force on 1 January 1973. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1972. For the Commission The President S.L. MANSHOLT